Exhibit 31.3 CERTIFICATION I, Howard Solomon, certify that: 1) I have reviewed thisreport on Form 10-K/A of Forest Laboratories, Inc. ("the Company"); 2) Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:June 13, 2013 /s/ Howard Solomon Howard Solomon Chief Executive Officer
